Cole, Judge:
This appeal for reappraisement of 66 dozen tennis rackets has been submitted for decision on a written stipulation filed May 9, 1945, wherein 'the parties agree that the proper basis for ap-praisement of said merchandise is export value, section 402 (d) of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402 (d)), and that such statutory value is 5.15 yen per dozen, packing included.
I therefore hold the proper dutiable value of the merchandise in question to be as conceded by the parties, and judgment will be rendered accordingly.